Title: To George Washington from Commodore Esek Hopkins, 22 May 1776
From: Hopkins, Esek
To: Washington, George

 

Sir
Providence May 22nd 1776

I sent the Providence last thursday with all the Soldiers which belong’d to your Army that could then be collected—since I sent three by Capt. Williams and there is some Sick now here which shall send as soon as well—some few I believe is deserted or gone by Land.
The Cabot and Andrew Doria both Sail’d last Sunday Morning on a Cruise to the Eastward—the Columbus hope to send soon—the others I am afraid cant get away for want of Men as the Men onboard the Fleet continue very Sickly it makes it difficult to get Men & want it for that Impediment the Sailors are mostly taken up in the several Armies & otherways so that it will be with great difficulty the Fleet here can be Mann’d—the two new ships are Launched & will be soon ready if men could be had.
I receiv’d Orders to send to Philadelphia a Number of Cannon which if comply’d with will give great Uneasiness in this part of the Country. I am with great Regard Your most humbe Servt

Esek Hopkins

